Citation Nr: 0703192	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran served in the Philippine Guerrilla and Regular 
Philippine Army from February 14, 1945 to February 26, 1946.  
The veteran died in November 2001. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

This case was previously remanded for further development by 
the Board in April 2006.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in November 2001 due to acute 
respiratory failure, community acquired pneumonia and 
diabetes mellitus, type II; other contributory conditions to 
death were chronic obstructive pulmonary disease and 
senility.

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  Acute respiratory failure, community acquired pneumonia, 
and diabetes mellitus, type II were first shown many years 
after discharge, and there is no competent evidence showing 
that the fatal conditions were related to service.





CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the appellant's receiving full VCAA 
notification for her claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the appellant had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the appellant with June & December 2003 and 
May 2006 letters which included notification of what was 
required to substantiate her service connection for cause of 
death claim.  These letters notified the appellant that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send medical treatment records 
from her private physician regarding treatment or to provide 
a properly executed release so that VA could request the 
records for her.  She was also asked to submit any other 
information or evidence she considered relevant to her claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the appellant 
to provide any evidence in her possession pertaining to the 
claim.  Thus, the Board finds that VA fully notified the 
appellant of what was required to substantiate her claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her service connection for cause of death claim 
and was given notice of the type of evidence necessary to 
establish a disability rating and effective date in a May 
2006 letter.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In 
the present case, the evidence includes private treatment 
records, the veteran's death certificate, and service 
records.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

The RO has requested on multiple occasions service 
verification of the veteran's claimed prior service.  The 
service department has been unable to verify the veteran's 
service for these dates.  Additionally, appellant was 
furnished with NA Form 13075 to assist the RO in locating any 
applicable records related to the veteran.  However, the 
appellant returned this form without completing the required 
information.  In this regard, the Board notes that in order 
for VA to process claims, individuals applying for VA 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991). The Court has also held that VA's duty to 
assist is not always a one-way street, and that if an 
appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant asserts that the veteran died in November 2001 
of a service-connected disability, specifically, the 
residuals of acute respiratory failure.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.312 (2006).  The debilitating effects of a service-
connected disability must have made the decedent materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

In a February 1946 record, the veteran reported a shrapnel 
wound during his period of verified service and beatings and 
shrapnel wounds during his non-verified periods of service.  
He also reported that he had been a prisoner of war (POW) 
prior to his recognized service.

A May 2000 private treatment record show a diagnosis of 
diabetes mellitus and BA, moderate persistent; records show 
that that veteran was admitted from October 26, 2001 to 
November 2, 2001 with diagnoses of acute respiratory failure, 
community acquired pneumonia, diabetes mellitus, type II, 
chronic obstructive pulmonary disorder, ischemic heart 
disease, and senility.  The veteran's death certificate shows 
the primary cause of death as acute respiratory failure; 
antecedent and underlying causes were community acquired 
pneumonia and diabetes mellitus, type II.  

At the time of the veteran's death, he was not service-
connected for any disability.

By way of history, the Board notes that in a March 1992 
letter, the veteran asserted that he was a prisoner of war in 
Corregidor and Balanga.  The claims files show that the 
veteran filed a claim during his lifetime for benefits as a 
former prisoner of war.  The veteran reported POW status 
prior to his recognized service.  However, based upon the 
facts the veteran was not a POW for VA purposes.  

A review of the evidence indicates that there is no competent 
medical evidence showing that the veteran's cause of death is 
related to service. 

Initially, the Board notes that there is no evidence that the 
veteran had acute respiratory failure, community acquired 
pneumonia, or diabetes mellitus in-service in service 
records.  Rather, the medical evidence shows diagnoses of 
these conditions from May 2000 forward.  In addition, in a 
February 1946 report, the veteran did not report any of the 
death causing conditions, he only reported receiving shrapnel 
wounds.  Additionally, there is no evidence relating the 
veteran's causes of death to service.  More specifically, at 
separation, his cardiovascular system, lungs and endocrine 
system were normal and blood pressure was 128/76.  The 
evidence tends to establish that respiratory failure, 
diabetes mellitus, pneumonia, COPD, and ischemic heart 
disease were not present during service.  Furthermore, there 
is no competent evidence of cardiovascular disease or 
diabetes mellitus within one year of separation from service.  
Although the veteran claimed to have been a POW, such 
assertions, including his dates of service, are unsupported 
and the presumptive provisions relating to POW's are not 
applicable.  Therefore, as there is no evidence that the 
veteran developed any of the death causing conditions in-
service or that the conditions are related or due to the 
veteran's active duty service, there is no basis for a grant 
of service connection.  

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his experience in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
appellant's claim for service connection for cause of death.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the claim is denied.  





ORDER

Service connection for cause of the veteran's death is 
denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


